Case 2:21-cv-04509-JFW-KES Document 15-1 Filed 08/02/21 Page 1of1 Page ID #:100

AFFIDAVIT OF NON-SERVICE

 

 

 

 

 

 

 

 

Case: Court: County: Job:
2:21-cv-4509 - UNITED STATES DISTRICT COURT For The 5748724
JFW (KESx) Central District Of California

Piaintiff / Petitioner: Defendant / Respondent:

DIGITAL MARKETING ADVISORS KALYSTA MALLORY

Received by: For:

Arizona Quick Serve Zhen Law Firm

To be served upon:

KALYSTA MALLORY

 

 

i, Cheryl Anderson, being duly swom, depose and say: | am over the age of 18 years and not a party to this action, and that within the

boundaries of the state where service was effected, | was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name / Address: KALYSTA MALLORY, Home: IE, Scottsdale, AZ

Manner of Service: Non-Service

Documents: SUMMONS IN A CIVIL ACTION; CIVIL COVER SHEET; COMPLAINT FOR COPYRIGHT INFRINGEMENT, UNJUST
ENRICHMENT, AND UNFAIR COMPETITION; EXHIBITS 1-2;CERTIFICATE OF INTERESTED ENTITIES OR PERSONS;
NOTICE OF ASSIGNMENT TO UNITED STATES JUDGES;NOTICE TO PARTIES OF COURT~DIRECTED ADR
PROGRAM ; NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING; REPORT ON THE FILING OR
DETERMINATION OF AN ACTION OR APPEAL REGARDING A COPYRIGHT;NOTICE OF A LAWSUIT AND REQUEST
TO WAIVE SERVICE OF A SUMMONS; WAIVER OF THE SERVICE OF SUMMONS

Additional Comments:

1) Unsuccessful Attempt: Jun 3, 2021, 4:59 pm MST at Home: iE Scottsdale, AZ

No answer at door. The defendant Kalysta Mallory is not listed on the directories located at each door. This is a secure building and if the
office is not open | will net be able to gain access to the building.

2) Unsuccessful Attempt: Jun 4, 2021, 3:52 pm MST at Home: iE Scottsdale, Az

No answer at door. There is a sign on the door that says two cats inside apartment in case of emergency.
Makes me wonder if they're out of town.

3) Unsuccessful Attempt: Jun 6, 2021, 9:43 am MST at Home: I Scottsdale, AZ

Apartment is quiet, no answer at door.

4) Unsuccessful Attempt: Jun 8, 2021, 2:15 pm MST et Home: i Scottsdale, AZ A

No answer at door. No movement inside apartment. Defendant not listed as a resident, per leasing office.

5) Unsuccessful Attempt: Jun 9, 2021, 8:32 pm MST at Home: iE Scottsdcle, AZ SRE

The office is not open to open doors for access to the building. | waited around for 1S minutes hoping | could get someone coming or
going from the building but no one came.

Subscribed and sworn to before me by the affiant who /s

/ / personally knoyn to me.
Cheryl Anderson Date =
Maricopa County #8597 Notary pblic | i
6 l2fr5 fad

Arizona Quick Serve Date Commission Expires
9393 N 90th St Suite 121

Scottsdale, AZ 85258
480-314-5050

 

     

SSLz
OFFICIAL SEL %
AIG PODGURSKIJR. &
\OTARY PUBLIC - ARIZONA \

&

    
 

MaRICOPA COUNTY
COMM #582833 ey
Expires 12/45/2024 &

 

EXHIBIT 1
-16 -
